Case 1:20-cv-06838-JSR Document 11 Filed 09/08/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LYONROSS PARTNERS MASTER FUND LP, :

SUSSEX DIRECTORIES SEZE, TIMBERDALE : 20 Civ. 6838
LIMITED, VLADIMIR KUZNETSOV, and THE

PIERS PLAYFAIR RETIREMENT PLAN & TRUST,:

Plaintiffs,

-—V-
ORDER

 

PROPHECY TRADING ADVISORS INTERNATIONAL:
LTD., PROPHECY TRADING ADVISORS MASTER
FUND, LP, PROPHECY ASSET MANAGEMENT LP,:
PROPHECY TRADING ADVISORS GP, LLC,
JEFFREY SPOTTS, JOHN HUGHES, JOHN
CARUSO and BRIAN KHAN,

Defendants.

JED S. RAKOFF, U.S.D.Jd.

In a telephone conference earlier today, the parties
jointly represented to the Court that they have tentatively
agreed to submit this matter to arbitration. Based on that
representation, the Court hereby stays this action during the
pendency of such arbitration, provided the referral to
arbitration is effectuated by no later than Friday, September |
11, 2020. For that reason, the Initial Pretrial Conference,
currently scheduled for September 9, 2020, is hereby adjourned
pending further Order of the Court. In addition, the Complaint

shall remain under seal pending further Order of the Court.

SO ORDERED.
Case 1:20-cv-06838-JSR Document 11 Filed 09/08/20 Page 2 of 2

Dated: New York, NY Qo (4A

September B, 2020 gz#D S. RAKOFF¥-U.S.D.Jd.

 

 

 

 

 

 

 

 
